Citation Nr: 1514321	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The Veteran's appeal was previously remanded by the Board for development in August 2014.

In November 2014, the Veteran submitted a waiver of the right to have any new evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

The Veteran was scheduled for a Central Office Board Hearing in September 2012.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of sleep apnea.
 
2. The Veteran's sleep apnea is not causally or etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2009, advised the Veteran of the information or evidence necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2009 VCAA letter was sent prior to the rating decision in November 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the etiology of theVeteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records, and Social Security Administration records were also associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection.  The August 2014 Board remand instructions stated that the Veteran's medical records be updated, the Veteran be scheduled for a VA examination, and for a readjudication of the claim if any benefits sought on appeal were denied.  VA medical records were added since the remand, the Veteran underwent a sleep apnea Disability Benefit Questionnaire examination (DBQ) in October 2014, and a Supplemental Statement of the Case was sent in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The October 2014 sleep apnea DBQ and opinion are adequate as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, considered the lay statements and medical evidence of record, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Facts and Analysis

In this case, the Veteran has asserted that his sleep apnea was present while in-service, and that his symptoms have continued since.  At the Veteran's October 2014 sleep apnea DBQ, the examiner found that the Veteran has a diagnosis of sleep apnea.  The Veteran has also submitted private medical records regarding his treatment for sleep apnea.  Thus, the Veteran fulfills the current disability element of the Veteran's service connection claim.  

The Veteran's Military Occupational Specialty (MOS) shows that he provided transportation to a senior sergeant.  In statements received from the Veteran in his Form 9 submission in March 2011, the Veteran stated that for 18 years he served as a driver to the Supreme Allied Commander of Europe.  The Veteran stated that he would work from 4 A.M. until 12 A.M., working weekends and nights, across different time zones.  The Veteran enumerated his sleep apnea symptoms in his Form 9.  Lay statements from individuals who served with the Veteran indicate that the Veteran snored while sleeping, had shortness of breath while sleeping, and even experienced supposed choking while sleeping.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran had symptoms of sleep apnea in-service.  The second element of service connection, evidence of an in-service injury, is satisfied.

The condition of obstructive sleep apnea is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his sleep apnea first manifested in-service, and his current diagnosis of sleep apnea is related to his in-service symptoms.  On the other hand, the October 2014 opinion submitted by the VA examiner indicates a negative nexus opinion, stating that the Veteran's sleep apnea is not related to service.
        
In support of the examiner's opinion, the examiner reviewed the Veteran's claims file with specific reference to the Veteran's post service medical records.  The examiner reviewed the Veteran's statements that he was always tired in-service, but was unaware of sleep apnea as a disability.  The Veteran reported that he did not seek care for his sleep apnea symptoms.  The Veteran reported that when he left service he weighed approximately 250 pounds.  The examiner reviewed the private sleep study findings from January 2009, and May 2014.  The Veteran specifically reported that he woke up with shortness of breath, and slept a lot during the day. The Veteran stated that he felt his symptoms were related to the fact that he had to work crazy hours.

When coming to her conclusion, the examiner relied on the fact that the Veteran denied trouble with indigestion, headaches, shortness of breath, and frequent trouble sleeping upon his retirement Report of Medical History in November 2000.  The examiner noted that the Veteran's weight was 258 pounds and that he had a BMI of 33.1.  The examiner found that the Veteran was not diagnosed with sleep apnea until January 2009, and that the private medical report stated that the reason the Veteran was referred for the sleep study was because of his loud snoring, hypertension, morning headaches, obesity weight gain, and witnessed apnea.  The examiner also specifically referenced "buddy letters" submitted in May, and June of 2012, and the internet documents submitted by the Veteran.

Ultimately, the examiner found that while the Veteran has hypertension, hypertension in and of itself does not cause sleep apnea, and that not all patients that snore necessarily have obstructive sleep apnea.   The examiner noted that the positive sleep study was eight years after active duty.  The examiner also reviewed medical literature and found that the Veteran's weight gain and obesity at the time of his diagnosis was a major risk factor for obstructive sleep apnea.  With regard to the lay statements made about the Veteran in-service, the examiner determined that those symptoms were not sleep apnea related, but instead related to shift work disorder.  Thus, the examiner found that the Veteran's obstructive sleep apnea was not at least as likely as not incurred in or caused by service.

The October 2014 medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner discussed the lay assertions which included that he had trouble breathing while sleeping, would fall asleep during the day, woke up with shortness of breath, and that it seemed as if the Veteran was choking in his sleep.  Thus the examination opinion complies with Dalton v. Nicholson, 21 Vet. App. 23 (2007) as well.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his sleep apnea was due to his in-service duties and that his sleep apnea symptoms have remained since service, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While snoring, shortness of breath, and other symptoms relating to difficulty sleeping are capable of lay observation, obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  The Board notes that sleep apnea is symptomatology more than snoring and is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns, and the respiratory system and it is not capable of lay diagnosis. Thus, the Board finds that the Veteran and acquaintances are not competent to diagnose obstructive sleep apnea as opposed to snoring, or other breathing problems and are unable to provide the requisite nexus opinion.  Woehlaert v. Nicholson Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board further notes that the internet article submitted suggesting a nexus, only offers generic relationships and merely reinforces the unsubstantiated lay medical opinions.  Sack v. West, 11 Vet. App. 314 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The medical evidence of record fails to provide a positive opinion regarding the Veteran's sleep apnea.
In the instant appeal, the VA medical opinion is more probative then the lay assertions.  Therefore the Veteran does not fulfill the nexus requirement for his sleep apnea.  Furthermore, the Board notes that post-service medical evidence does not reflect treatment for a sleep disorder until eight years after service.  The Board relies on the examiner's determination that the Veteran's sleep apnea is not related to service based on a review of the Veteran's claims file, physical examination, and independent medical research.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  No medical evidence has been offered to the contrary, and no medical evidence has been offered linking sleep apnea to service.

While the Veteran is service-connected for hypertension, the examiner mentioned the impact of hypertension on sleep apnea at the October 2014 VA sleep 
apnea DBQ.  The Veteran has not alleged that his sleep apnea is due to service-connected disabilities on a secondary basis, and the Board is under no obligation to discuss such theory of entitlement.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008).

As such, service connection for sleep apnea, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


